IN THE SUPREME COURT OF IOWA
                              No. 14–0798

                        Filed September 16, 2016


STATE OF IOWA,

      Appellee,

vs.

ROMEO CASINO HARDIN,

      Appellant.


      Appeal from the Iowa District Court for Scott County Joel W.

Barrows, Judge.



      A defendant appeals the district court’s imposition of a life

sentence without parole for murder in the first degree, a crime he

committed as a juvenile. DISTRICT COURT SENTENCE VACATED AND

CASE REMANDED WITH INSTRUCTIONS.



      Mark C. Smith, State Appellate Defender, and Theresa R. Wilson,
Assistant State Appellate Defender, for appellant.



      Thomas J. Miller, Attorney General, Tyler J. Buller, Assistant

Attorney General, and Michael Walton, County Attorney, for appellee.
                                      2

PER CURIAM.

      Romeo Casino Hardin appeals the district court’s imposition of a

life sentence without parole following his conviction for murder in the

first degree, a class A felony in violation of Iowa Code sections 707.1 and

707.2 (1995).   The district court imposed the life sentence on Hardin,

who was a juvenile when he committed the crime, following a

resentencing hearing. On appeal, Hardin claims his sentence of life in

prison without parole constitutes cruel and unusual punishment in

violation of article I, section 17 of the Iowa Constitution.

      In State v. Sweet, 879 N.W.2d 841, 839 (Iowa 2016), we held that

under the cruel and unusual punishment clause contained in article I,

section 17 of the Iowa Constitution, juvenile offenders may not be

sentenced to life in prison without the possibility of parole. Accordingly,

we reverse the sentence imposed by the district court and remand the

case to the district court for resentencing consistent with Sweet.

      DISTRICT       COURT       SENTENCE        VACATED       AND   CASE

REMANDED WITH INSTRUCTIONS.

      This opinion shall not be published.